08/12/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: AF 06-0163


                                       AF 06-0163

                                                                       IFILLD
                                                                        AUG 1 2 2021
                                                                      Bowen Greenwood
                                                                    Clerk of Suprema Court
                                                                       Stata of Montana
IN RE THE RULES OF CONTINUING LEGAL
                                                                   ORDER
EDUCATION




      The Commission for Mandatory Continuing Legal Education has submitted
proposed amendments to Rules 5, 8, 9, 10, and 12 of the Montana Rules and Regulations
for Continuing Legal Education to the Court for its consideration. After consideration of
the proposed amendments, the Court has determined that the bench and bar ofthe State of
Montana should be provided an opportunity to comment thereon.
      The proposed amendments to the Rules are attached to this Order. Language
proposed to be stricken from the Rules is interlineated, and language proposed to be added
is underlined.
      IT IS THEREFORE ORDERED that all members of the bench and bar of Montana
and any other interested persons are granted 30 days from the date of this Order in which
to file with the Clerk ofthis Court appropriate comments and/or suggestions to the attached
Proposed Revisions to the Montana Rules and Regulations for Continuing Legal
Education.
      IT IS FURTHER ORDERED that this Order and the attached Proposed Revisions
to the Montana Rules and Regulations for Continuing Legal Education shall be posted on
the websites ofthe Montana Judicial Branch and the State Bar of Montana. The State Bar
of Montana is further requested to give notice of this Order and of its website posting of
the Proposed Revisions in the next available issue of The Montana Lawyer.
         IT IS FURTHER ORDERED that the Clerk of this Court shall provide copies of
such to the State Bar of Montana and shall provide to each District Court Judge and each
Clerk ofthe District Court a copy ofthis Order with a request that each Clerk ofthe District
Court make the Order available for public review in the Office ofthe Clerk of the District
Court.
         DATED this lltiday of August, 2021.


                                                 For the Court,




                                                               Chief Justice




                                             2
    Proposed Revisions to the Montana Rules and Regulations for
                   Continuing Legal Education
                            Rule 5. Reporting Requirements
        A. Report.
       On or before April 15 of each year, the Commission shall provide each active
member attorney, except those granted an exemption under Rule 4, a preliminary report
transcript of all accredited CLE credits earned accumulated by that member attorney in
the previous reporting year. If the attorney finds the preliminary transcript report to be
inaccurate or incomplete, the attorney may he or she shall provide corrections in writing te
the CLE adrninistrator by May 15. If the Commission determines the corrections
                       4.   .44    4'.                                               4:"

member. The preliminary transcript., report-F including Commission-approved corrections,
if any, will be deemed the official transcript report on June 1.
       B. Fee.
       The Commission shall require each reporting attorney to pay payment of a fee up to
$75                                                                                    to
defray the cost of maintaining records and enforcing the Rules. The attorney prescribed
feeshall submit the prescribed fee together with accompany the Supreme Court License
Tax and the State Bar of Montana Membership Dues submitted by each attorney. Failure
to pay the prescribed fee constitutes noncompliance under Rule 10 -1-2.
       C. Noncompliance Fees.
      In addition to the filing fee prescribed in Rule 3B2(e), attorneys deemed
noncompliant who correct the deficiency on or before July 1, as provided in Rule 12A,
Attorneys remaining noncompliant after May 15 shall be assessed an additional fee. Non-
compliance after July 1 shall be governed by Rule 10 4-2.
       D. Burden.
      The attorney has the burden is on the member to submit and to satisfy the
requirements of these Rniles,     I.:   •   ' 44'4 '

noncompliance under Rule 12.



accredited by and held in ether states. The

The Commission retains the right to reject accreditation of any course that it believes
does not meet the standards set out in rule 6(13-)-er for which documentation ofaccreditation
is not provided.

                               Rule 8 9. Accreditation
       A. Accreditation means verification under the Rules that an educational activity
qualifies for Mandatory Continuing Legal Education credit.
       BA. A sponsor (other than an Accredited Sponsor) or an individual member may
seek accreditation by submitting the Uniform Application for Approval of Continuing
Legal Education, together with a timed agenda, a detailed summary for each topic/session,
advance approval on a form provided by the          -          ; ; "
                                                                   •   ; ••      and the
filing fee in an amount to be determined by the Commission each year. The same

the Commission, requests for approval of activities must b
the reporting year in which the a • •
31 deadline will incur a late filing fee not to exceed fifty dollars ($50.00). The
Commission, with the MCLE Administrator, shall advise thc applicant in writing whether
the activity is approved and, if approved, the number of credit hours allowed.
B. Except as provided above, no credit will b recognized without application and
approval. Any delay which takes place in making a determination on a request for approval
does not relieve the member from compliance with the Rules.
        C. If a sponsor fails to seek accreditation, an attorney may seek individual
accreditation by submitting the Uniform Application for Approval of Continuing Legal
Education for approval, together with a timed agenda, a detailed summary for each
topic/session, and the filing fee.
       D. The Commission will determine the number of continuing legal education credit
hours allowed, if any, and advise the applicant in writing.
       E. The Commission will not accredit an activity without application and approval.
Accreditation in another jurisdiction will not guarantee accreditation in Montana.
       F. Any delay in accreditation caused by the timing of the submission of the
application or by an incomplete or unclear application does not exempt an attorney from
complying with the Rules and paying the applicable fees.


      A. An Accredited Sponsor is an organization designated as such by the
Commission. Continuing legal education activities presented by an Accredited Sponsor are
approved legal education activities.




year,
      C. Upon approval as an Accredited Sponsor, the organization is exempt from the
requirement of applying for approval of individual programs. Documentation for


not be considered unless accompanied by a late filing fee not to exceed fifty dollars
($50.00). The Commission will d termine the number of
legal education activity.

                                           2
      D. The Commission may at any time re evaluate and revoke the status of an
Accredited Sp

      E. A list of organizations or groups which are approved as Accredited Sponsors of
continuing legal education activities will be maintained by the MCLE Administrator in the
                                                            4   "1   ;4'   ;     ;" ;•;   ":

in the Montana Lawyer.

                                Rule 42 10. Noncompliance
        A. Notice of Noncompliance.
       By June 1, the The Commission shall, by June 1 ofeach year, send a written notice
of noncompliance to each attorney who fails to earn the necessary credits prior to April 1
has not fulfilled the CLE requirements for the previous year as documented by the official
 ";:'    "; ":       ;•:"          ":.                       . The notice of noncompliance
shall describe the nature include documentation of the noncompliance and shall state that,
unless the attorney files an acceptable update to the official report with the Commission by
July 1 of that year showing that the noncompliance has been corrected and pays the
appropriate fees, the Commission will direct the State Bar of Montana to transfer the
attorney to inactive status until the noncompliance is co                                 ;•

Rule 5 are paid.
       B. Notice of Transfer.
       BY July 15 No later than ten GO)Business days after July 1, if an attorney remains
noncompliant, the Commission shall transfer the attorney to inactive status and forward
furnish to the Montana Supreme Court the names of the attorneys transferred and the


                                              request that they provide a copy to the district
judges in their judicial districts, to the Clerk ofthe Federal District Court ofthe District of

                               e Circuit Court of Appeals ofthe Ninth Circuit.
      C. Transfer Not Punishment.
      The transfer of an attorney to inactive
deemed—a—punishment or disciplinary action for purposes of the Montana Rules of
        ;'•

       D. Fee for Reinstatement.
       An attorney transferred to inactive status for noncompliance may pursuant to this
Rule-shall apply for reinstatement as an active status attorney by filing with the Clerk of
the Supreme Court a petition demonstrating payrnent of the noncompliance fee, payment
of the reinstatement fee, and combletion of the required credits provided in Section 3 of
the By Laws ofthe State Bar of Montana and shall pay to the State Bar of Montana a fee

charged by the State Bar of Montana for transfe
status.

                                              3
       D. Transfer Not Disciplinary.
       The Cornmission does not consider the transfer of an attorney to inactive status as a
disciplinary action.




                                             4